Citation Nr: 1039772	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include organic brain syndrome, paranoid 
schizophrenia, and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include organic brain syndrome, paranoid 
schizophrenia, and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO declined to reopen the 
claim.  Regardless of what the RO has done, however, the Board 
must address the question of whether new and material evidence 
has been received to reopen the Veteran's claim.  This is so 
because the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

In the decision herein, the Board finds that new and material 
evidence has been received to reopen a claim for service 
connection for an acquired psychiatric disorder but finds that 
additional development is warranted prior to consider of the 
issue on the merits.  Thus, the issue of service connection for 
an acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1983 decision that denied service connection for a 
nervous condition is final based on the evidence then of record.  

2.  The evidence received since the December 1983 decision that 
denied service connection for a nervous condition is new and 
material, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSION OF LAW

Evidence received since the December 1983 RO rating decision that 
denied service connection for a nervous condition is new and 
material; thus, the claim, now characterized as entitlement to 
service connection for an acquired psychiatric disorder to 
include organic brain syndrome, paranoid schizophrenia, and post-
traumatic stress disorder (PTSD), is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Typically, the Board must make an initial determination as to 
whether VA's duties under the Veterans Claims Assistance Act of 
2000 have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the Veteran's claim of 
service connection for an acquired psychiatric disorder and 
remands the claim for further development.  Thus, no discussion 
of VA's duties to notify and assist is required.  



Claim to Reopen

The Veteran service treatment records do not contain reports of 
symptoms of an acquired psychiatric disorder or treatment for 
such.  Within one month following discharge from service in 
August 1980, he received inpatient treatment for an "apparent 
thought disorder which may not have been related to drug 
intoxication."  The treating physician further noted that it was 
"possible that over the next several years the full syndrome of 
schizophrenia will become apparent in this patient."  The 
Veteran was discharged from the hospital in October 1980.

Subsequent VA treatment records dated in November 1982 and July 
1983 noted diagnoses of chronic undifferentiated schizophrenia 
and atypical organic brain syndrome.  

In August 1983, the Veteran filed a claim with VA seeking service 
connection for "nerves."  That claim was denied by way of a 
December 1983 decision as the evidence did not show that the 
Veteran's schizophrenia was manifested within a year following 
his separation from active service.  The Veteran was sent a copy 
of that decision in January 1984 but he did not initiate an 
appeal.  Therefore, the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In December 2005, the Veteran filed a claim seeking service 
connection for a "psychiatric disorder to include schizophrenia 
and PTSD."  

In order to reopen a claim that has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

Here, the unestablished facts necessary to substantiate the claim 
would current evidence tending to show that a current psychiatric 
disability is due to his active duty service.  38 C.F.R. § 3.303.  
Additionally, service connection on a presumptive basis is 
warranted if there is evidence of "psychosis" in the first 
post-service year.  See 38 C.F.R. § 3.307.  

Since the last final denial of the claim, the RO has received 
numerous VA treatment records.  These records cover the periods 
from 1996 to 1997, and from 2005 and 2006.  The RO attempted to 
obtain records from Fort Bragg for the year 1982 but no records 
were produced.  

The VA records obtained are new but do not relate to an 
unestablished fact warranting reopening the claim.  Specifically, 
they note the Veteran's continuing treatment for schizophrenia.  
The fact that the Veteran had a psychiatric diagnosis was known 
at the time of previous denial.  These records do not relate the 
condition to the Veteran's military service or indicate that he 
had psychoses in the first post-service year.  To the extent they 
discuss the history of the condition, the records note that the 
Veteran is "a poor historian."  Thus, while these records are 
new, they are not material to the claim.  

The Veteran underwent a VA examination in February 2008.  The 
examiner carefully noted the history of treatment for psychiatric 
symptoms since 1980.  The examiner noted the Veteran's service 
history and short period of employment following discharge.  The 
examiner also noted how the Veteran's addiction to illegal drugs 
complicated his psychiatric history and made it difficult for 
prior physicians to sort the effects of the drug abuse versus any 
organic psychiatric disorder.  

While this evidence does not include a substantive opinion 
linking a current psychiatric disability to the Veteran's 
service, the opinion could be interpreted to suggest that the 
Veteran had developed his schizophrenia within the year following 
his separation from service, but was masked by his substance 
abuse problems.  As such, while the examination finding and 
medical opinion do not convince the Board that the criteria for 
service connection have been met, the Board does conclude that 
the evidence is new and material requiring VA to reconsider the 
prior denial.  In short, the evidence provides critical 
information as to the nature of the current diagnosis, the 
diagnoses immediately following discharge, and the nature of the 
psychiatric condition in the years that followed his discharge 
from service.  Presuming the credibility of such, the Board finds 
that the evidence is sufficient to reopen the claim.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include organic brain syndrome, 
paranoid schizophrenia, and post-traumatic stress disorder 
(PTSD).  The appeal is granted to this extent only.


REMAND

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, the VA examiner in 2008 
indicated that "opinions are impossible without resort to 
speculation."  Here, however, it is unclear to the Board why the 
examiner was unable to render an opinion without resorting to 
speculation.  The Board notes that a medical opinion does not 
have to be stated in terms of medical certainty.  Rather, it is 
often a useful piece of evidence that is evaluated by the Board 
in considering the merits of the claim.  As such, clarification 
is necessary prior to further consideration of this matter by the 
Board.

Since the claims file is being returned, it should be updated to 
include VA treatment records compiled since the most recent 
Statement of the Case.  See 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  



Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's VA outpatient 
treatment records for the period from January 
2006 to present.  If records are unavailable, 
the Veteran should be notified of such fact.  

2.	Schedule the Veteran for a VA psychiatric 
examination.  Following a review of this 
remand directive, and after any further 
review of the Veteran's claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e. 
a 50 percent probability or better) that (1) 
the Veteran had psychoses manifested to a 
compensable degree* during the first year 
following separation from the military; and 
(2) whether a current psychiatric disorder, 
however diagnosed, is due to or the result of 
the Veteran's active military service.  The 
examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion.  

*Psychoses manifested to a compensable degree 
would be psychoses characterized by 
occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous medication.  

3.	After the development requested has been 
completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.  

4.	After completing the requested actions and 
any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of service 
connection for for an acquired psychiatric 
disorder, to include organic brain syndrome, 
paranoid schizophrenia, and post-traumatic 
stress disorder (PTSD).  If the benefit 
sought on appeal remains denied, the RO must 
furnish to the Veteran and his representative 
a supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the appeal must be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


